DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Shane Capps on 11/17/2021.
The application has been amended as follows: 
Claims 6, 12-20 are now cancelled.
Claims 1-5, 7-11, 21-25 are allowed.
1. (Currently Amended) An apparatus, comprising:
a clevis, a first retractor blade, a second retractor blade, and a tension member;
the clevis defining an axis of rotation;
the first retractor blade being rotatably coupled to the clevis, the first retractor blade comprising a first coupling portion and a first tissue contact portion;
the tension member being coupled to the first retractor blade, the tension member configured to apply a torque to the first retractor blade to rotate the first retractor blade about the axis of rotation between a first orientation, a second orientation, and a third orientation;
the second retractor blade being rotatably coupled to the clevis, the second retractor blade comprising a second coupling portion and a second tissue contact portion, the second coupling portion being coupled to the first coupling portion;
the first coupling portion comprising a follower and the second coupling portion comprising a guide portion, the follower forming an engagement with the guide portion the engagement between the follower and the guide portion allows the second retractor blade to remain[[s]] in a fixed position relative to the clevis when the first retractor blade is between the first orientation and the second orientation [[;]] and
from the first retractor blade to the second retractor blade as the first retractor blade rotates between the second orientation and the third orientation causing rotation of the second retractor blade about the axis of rotation; and
the second retractor blade being driven solely by rotation of the first retractor blade.




2. (Original) The apparatus of claim 1, wherein:
the tension member is a first tension member; and
the second retractor blade is devoid of attachment to the first tension member or a second tension member.

3. (Original) The apparatus of claim 1, wherein the second retractor blade is configured to rotate about the axis of rotation independently from rotation of the first retractor blade when the first retractor blade is between the first orientation and the second orientation.

4. (Original) The apparatus of claim 1, wherein:
the axis of rotation is a first axis of rotation;
the clevis is a distal clevis of a wrist assembly;
the wrist assembly includes a proximal link coupled to the distal clevis; and
the distal clevis is rotatable about the proximal link about a second axis of rotation, the second axis of rotation being nonparallel to the first axis of rotation.

5. (Currently Amended) The apparatus of claim 1, wherein:
the follower comprises a drive pin extending from the first retractor blade, the drive pin being movable along a rotation path about the axis of rotation when the first retractor blade rotates about the axis of rotation;
guide portion comprises a slot extending into the second retractor blade, a portion of the drive pin being positioned within the slot;
the slot is defined by a wall and comprises a curved portion aligned with the rotation path;
the portion of the drive pin is guided by the curved portion of the slot when the first retractor blade is between the first orientation and the second orientation; and
the portion of the drive pin engages the wall to transfer the portion of the torque to the second retractor blade when the first retractor blade rotates between the second orientation and the third orientation.


6. (Canceled) 

7. (Original) The apparatus of claim 1, wherein the axis of rotation is fixed relative to the clevis.

8. (Original) The apparatus of claim 1, wherein the tension member is a first tension member, the torque is a first torque, the apparatus further comprising:
a third retractor blade rotatably coupled to the clevis, the third retractor blade comprising a third coupling portion and a third tissue contact portion, the second retractor blade being between the first retractor blade and the third retractor blade, and the third coupling portion being coupled to a fourth coupling portion of the second retractor blade; and
a second tension member coupled to the third retractor blade, the second tension member being configured to apply a second torque to the third retractor blade to rotate the third retractor blade about the axis of rotation.

9. (Original) The apparatus of claim 8, wherein:
the third coupling portion is coupled to the fourth coupling portion of the second retractor blade such that the second retractor blade remains in a fixed position 
the third coupling portion is coupled to the fourth coupling portion such that rotation of the third retractor blade within a second angular range transfers at least a portion of the second torque to the second retractor blade causing rotation of the second retractor blade about the axis of rotation.

10. (Original) The apparatus of claim 9, wherein:
the third retractor blade is directly coupled to the second retractor blade;
the third coupling portion comprises a drive pin extending from the third retractor blade, the drive pin being rotatable along a rotation path about the axis of rotation when the third retractor blade rotates about the axis of rotation;
the fourth coupling portion comprises a slot extending into the second retractor blade, a portion of the drive pin being within the slot;
the slot comprises a curved portion aligned with the rotation path;
the portion of the drive pin is guided within the curved portion of the slot when the third retractor blade is within the first angular range; and
the portion of the drive pin engages a wall defining the slot to transfer the portion of the second torque to the second retractor blade when the third retractor blade is within the second angular range.

11. (Original) The apparatus of claim 8, wherein the third retractor blade is indirectly coupled to the second retractor blade, the apparatus further comprising:
a fourth retractor blade rotatably coupled to the clevis, the fourth retractor blade comprising a fifth coupling portion, a sixth coupling portion, and a fourth tissue contact portion, the fourth retractor blade being between the second retractor blade and the third retractor blade, the third coupling portion being directly coupled to the fifth coupling portion of the fourth retractor blade, and the sixth coupling portion being coupled to the fourth coupling portion of the second retractor blade.



21. (Previously Presented) The apparatus of claim 1, wherein the tension member includes at least one of a cable, tension band, or a combination of a cable and hypotube.

22. (Previously Presented) The apparatus of claim 1, wherein first the tissue contact portion and the second tissue contact portion includes fenestrations.

23. (Previously Presented) The apparatus of claim 1, wherein the first retractor blade includes a curved tip and the second retractor blade includes a curved tip.

24. (Previously Presented) The apparatus of claim 23, wherein the first retractor blade and the second retractor blade are aligned in the first orientation with the curved tip of the second retractor blade extending around the curved tip of the first retractor blade.

25. (Previously Presented) The apparatus of claim 8, wherein the second retractor blade is longer than the first retractor blade and the third retractor blade is longer than the second.
The following is an examiner’s statement of reasons for allowance:  Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the  amended claim including a first coupling portion comprising a follower and a second coupling portion comprising a guide portion, the follower forming an engagement with the guide portion such that the engagement between the follower and the guide portion allows a second retractor blade to remain in a fixed position relative to a clevis when a first retractor blade is between the first orientation and the second orientation  and transfers at least a portion of the torque from the first retractor blade to the second retractor blade as the first retractor blade rotates between the second orientation and the third orientation causing rotation of the second  a second retractor blade to remain in a fixed position relative to a clevis when a first retractor blade is between the first orientation and the second orientation  and transfers at least a portion of the torque from the first retractor blade to the second retractor blade as the first retractor blade rotates between the second orientation and the third orientation causing rotation of the second retractor blade about the axis of rotation; and the second retractor blade being driven solely by rotation of the first retractor blade.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ( See the attached PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771